Citation Nr: 0923636	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-34 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to December 7, 2005 and in excess of 30 percent since 
December 7, 2005 for service-connected fragment wound of the 
right arm.

2.  Entitlement to a separate disability evaluation for scar 
of the right arm.

3.  Entitlement to a separate disability evaluation for 
neurological manifestations due to service-connected fragment 
wound of the right arm. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to 
August 1969.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in May 
2008.  This matter was originally on appeal from a March 4, 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

In a May 2008 decision, the Board denied the Veteran's 
appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a December Order, the Court 
granted the parties Joint Motion for Remand (JMR), vacated 
the Board's May 2008 decision and remanded the matter to the 
Board for compliance with the instructions in the JMR).  The 
JMR noted that the parties agree that the Board erred by 
failing to address whether a separate 10 percent rating was 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 for a 
superficial scar that was painful on examination and whether 
the Veteran was entitled to a separate disability rating for 
neurological manifestations of the right upper extremity.  
Thus, these issues are added above. 

The issue of entitlement to a separate disability evaluation 
for neurological manifestations due to service-connected 
fragment wound of the right arm is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected fragment wound to the 
right arm was not manifested by more than moderate muscle 
disability prior to December 7, 2005 and has not been 
manifested by more than a moderately severe muscle disability 
since December 7, 2005; however, it was manifested by 
limitation of elbow extension to 80 degrees prior to December 
7, 2005.

2.  On December 7, 2005, the Veteran's right arm scar was 
sensitive on examination.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 20 percent, but not 
greater, prior to December 7, 2005 have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5207 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
since December 7, 2005 for service-connected fragment wound 
to the right arm have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.73, Diagnostic Code 5305 
(2008).

3.  The criteria for a separate 10 percent rating from 
December 7, 2005, but no higher, for a right arm scar have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to increased rating claims, in order to satisfy 
the duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in January 2004 and March 
2006 essentially satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-
Flores, 22 Vet. App. at 37.  Together, the letters 
essentially informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence, as well as 
how VA determines disability ratings and effective dates. 

The March 2006 letter advised him of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised 
to submit evidence showing that his service-connected gunshot 
wound to the right arm, group V, had increased in severity.  
Although the Veteran was not specifically advised that he 
needed to provide evidence the effect that worsening has on 
the claimant's employment and daily life or of the Diagnostic 
Code criteria necessary for entitlement to a higher 
disability rating, this error was not prejudicial.  

The Veteran demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).

The Board notes that the in a February 2008 Appellant's 
Brief, the Veteran's representative specifically noted that 
the Veteran's right arm symptomatology, to include right arm 
pain, decreased vibratory sense and decreased grip of the 
right hand, warranted an increased evaluation for a 40 
percent evaluation based on severe injury to muscle group 5 
and noted the Veteran's scar and a separate 10 percent 
evaluation for the Veteran's scar that was sensitive to 
palpation.  In addition, the representative noted that the 
Veteran was unable to do fine motor activities such as 
buttoning.

In any case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
statement of the case (SOC) issued in September 2005 provided 
the contents of the Diagnostic Codes for rating muscle 
injuries for Group V flexor muscles of the elbow.  Presuming 
that he read the documents pertinent to his claim, he has had 
actual knowledge of the contents of the Diagnostic Code in 
question.  

Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice as the record shows that this 
error was not prejudicial to the Veteran and the essential 
fairness of the adjudication process in this case was 
preserved.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2006 letter told him to provide any 
information or evidence concerning the level of disability or 
when it began and gave him examples of evidence that may 
affect how to assign a disability evaluation.
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 C.F.R. § 3.159(c)(4).  The Veteran was accorded VA 
examinations in January 2004 and December 2005. 38 C.F.R. § 
3.159(c)(4).  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The December 2005 VA 
examination report is thorough and is adequate upon which to 
base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the Veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505(2007). 

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions. 38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under diagnostic codes (DC) 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as denied in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the Veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See also 38 
C.F.R. §§ 4.40, 4.45.

At a September 1970 VA examination, the Veteran reported that 
in April 1968 shrapnel hit an artery in his right arm, that 
he was hospitalized, and that he underwent an operation on 
his right arm but was told that the metal was too close to a 
nerve to remove.  The Veteran's service medical records are 
absent any treatment specifically noted for shell fragment 
injury to the right arm; however, the records indicate that 
he presented on April 24, 1968, that his wound was okay, that 
he had minimal stitch infection, and that alternate sutures 
were removed.  On April 27, 1968, the rest of the sutures 
were removed, and it was noted that the wound looked okay.  
The Veteran was awarded a Purple Heart for wounds received in 
connection with military operations against a hostile force.  

X-rays taken in September 1970 of the Veteran's right arm 
revealed a 5 x 6 mm. metallic foreign body in the soft 
tissues anterior to the supracondylar portion of the lower 
end of the humerus.  There was no evidence of old fracture.

The April 1971 rating decision noted that examination showed 
a 2-inch surgical scar at the distal part of the right upper 
arm and some hypesthesia 1-inch above and 2-inches below the 
scar.  It was noted that the right elbow was painful and 
somewhat enlarged.  A 5-degree loss of elbow extension with 
slight limitation of supination was also noted.  Based on the 
evidence of record at that time, service connection was 
granted for gunshot wound to the right arm, Group V, and a 10 
percent disability rating was assigned.

In September 2003, the Veteran filed his claim for an 
increased rating for his service-connected right elbow.  He 
stated that his condition had gotten worse, his range of 
motion had been reduced, and that when he holds the steering 
wheel with his right arm, it either goes numb or he has a 
shooting pain into his neck.

Prior to December 7, 2005, the Veteran's right arm muscle 
disability was evaluated as "moderate", and a 10 percent 
rating was assigned.  Since December 7, 2005, the Veteran's 
right arm muscle disability has been evaluated as 
"moderately severe", and a 30 percent rating has been 
assigned under 38 C.F.R. § 4.73, Diagnostic Code 5305.  

Diagnostic Code 5305 pertains to Muscle Group (MG) V, which 
relates to the damage of the flexor muscles of the elbow: 
biceps, brachialis, and brachioradialis. (Function: 
supination and flexion of the elbow.)  The disability ratings 
for slight, moderate, moderately severe, and severe MG V 
disabilities of the dominant arm are noncompensable, 10, 30, 
and 40, respectively.

The Board also notes that there are no service medical 
records regarding the Veteran's treatment for his right arm 
shrapnel injury except for removal of sutures.  As noted 
above, a moderate muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  A  moderately severe muscle 
disability is one where the injury was either through and 
through, or a deep penetrating wound by a small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.  The service department record (or 
other evidence) would show hospitalization for a prolonged 
period for treatment of the wound.  

Based on the Veteran's report in September 1970, it appears 
that the injury was a deep penetrating wound of a short track 
from a single shrapnel fragment.  While there is evidence 
that debridement was attempted, there is no evidence that 
there were residuals of debridement or prolonged infection.  
Thus, the Board must determine the correct disability rating 
for the Veteran's right arm disability placing more probative 
value on the current objective evidence.  

The Board must note that the evidence shows that the Veteran 
is right-handed.  See VA examination reports dated in January 
2004 and August 2006.  Therefore, his service-connected right 
arm disability involves the "dominant" upper extremity.  

The Veteran underwent a VA examination in January 2004.  The 
Veteran complained of right upper arm pain and intermittent 
right hand numbness when his arm is in certain positions.  
The Veteran felt that the strength in his right arm had 
remained normal.  Physical examination of the Veteran's right 
arm revealed a 4-cm scar above the antebuital space in the 
anterior lower upper arm.  There was no tenderness.  The 
Veteran demonstrated equal muscle power in the right upper 
extremity with flexion and extension of the elbow with the 
left upper arm.  Repetitive motion did not seem to cause 
weakness.  Flexion of the right elbow was to 120 degrees and 
extension was to 80 degrees.

The examiner diagnosed no detected muscle weakness to muscle 
group V but noted evidence of ulnar nerve radiculopathy on 
the right side with numbness of the little and ring finger to 
sensory examination.  Neurological examination showed no 
abnormality of the deep tendon reflexes on right side upper 
extremity.

The Veteran underwent a VA examination on December 7, 2005.  
The Veteran complained of pain in his entire right arm with 
use and decreased grip as well as decreased sensation in the 
right hand and fingers.  The Veteran reported periods of 
flare-ups of right arm pain described as severe occurring 
about eight times a day and lasting minutes to hours.  
Precipitating factors include anything that requires gripping 
or use of the right arm such as holding the steering wheel of 
the truck that he drives, alleviated by time and rest.  The 
Veteran estimated additional limitation of motion or 
functional impairment during flare-up to be about 75 percent.  
The Veteran also reported increased fatigability, weakness, 
and decreased coordination and was unable to do fine motor 
activities such as buttoning.

Physical examination of the right arm revealed a shrapnel 
wound with surgical repair above the antecubital space.  
There was no subcutaneous tissue loss.  Muscle group 
penetrated was group number V.  Scar formation was 4-cm x 0.5 
cm.  The scar was sensitive to palpation.  There were no 
adhesions and no apparent tendon damage.  There was decreased 
touch and hypersensitive to sharp on the dorsal hand.  There 
was decreased vibratory sense to the PIPs on the thumb, 
index, middle and ring fingers.  There was no vibratory sense 
to MCP on the fifth finger.  X-rays of right arm revealed 
small metallic density in the soft tissues anterior to the 
distal humerus but no evidence of fracture or dislocation of 
the humerus.

There was a pronounced decreased grip of the right hand.  
There was no muscle herniation.  Muscle group could not move 
joint through normal range of motion with sufficient comfort, 
endurance and strength to accomplish activities of daily 
living.    

Prior to December 7, 2005, the record is absent consistent 
complaint of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement or an inability to keep up with work 
requirements.  In addition, prior to December 7, 2005 there 
were no indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side did not demonstrate positive 
evidence of impairment, they were noted to be equal.

Based on this medical evidence, the Board finds that the 
Veteran's residuals of his service-connected right arm 
fragment wound do not support a finding of a moderately 
severe muscle injury under 38 C.F.R. § 4.56(c), (d)(4) or the 
diagnostic criteria at Code 5305 prior to December 7, 2005.

The Board has considered whether the Veteran is entitled to a 
higher rating under the provisions of other applicable codes.  
The medical evidence does not indicate that the right arm 
fragment wound involves any other muscle groups.  The 
December 2005 VA examiner specifically noted that the muscle 
group penetrated by shrapnel wound was Group V.  Accordingly, 
evaluation under another diagnostic code for muscle injuries 
is not warranted.  

Elbow codes which rate based on ankylosis or limitation have 
also been considered.  Under the limitation of flexion of the 
forearm provisions of Diagnostic Code 5206, a noncompensable 
rating is warranted for flexion of the major forearm limited 
to 110 degrees; a 10 percent rating is warranted for flexion 
of the major forearm limited to 100 degrees; a 20 percent 
rating is warranted for flexion of the major forearm limited 
to 90 degrees; a 30 percent rating is warranted for flexion 
of the major forearm limited to 70 degrees; a 40 percent 
rating is warranted for flexion of the major forearm limited 
to 55 degrees; and a 50 percent rating is warranted for 
flexion of the major forearm limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5206.

Under the limitation of extension of the forearm provisions 
of Diagnostic Code 5207, a 10 percent rating is warranted for 
extension of the major forearm limited to 45 degrees and for 
extension of the major forearm limited to 60 degrees; a 20 
percent rating is warranted for extension of the major 
forearm limited to 75 degrees; a 30 percent rating is 
warranted for extension of the major forearm limited to 90 
degrees; a 40 percent rating is warranted for extension of 
the major forearm limited to 100 degrees; and a 50 percent 
rating is warranted for extension of the major forearm 
limited to 110 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5207.    

As noted above, physical examination in January 2004 
demonstrated flexion of the right elbow to 120 degrees and 
extension to 80 degrees.  Thus, a rating of 20 percent, but 
no higher, is warranted under Diagnostic Code 5207 on the 
basis that extension limitation more nearly approximates the 
criteria for a 20 percent evaluation.  The evidence does not 
indicate that the Veteran's forearm flexion was limited to 70 
degrees or that his forearm extension was limited to 90 
degrees.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

There is no indication of functional loss due to pain and 
repetitive use noted in the clinical evidence that has not 
been already considered in the 20 percent rating.  The 
January 2004 examiner noted that repetitive motion did not 
seem to cause weakness.  

Thus, the Board concludes that Veteran's service-connected 
fragment wound of the right arm prior to December 7, 2005, 
was manifested by limitation of forearm extension warranting 
a 20 percent evaluation under Diagnostic Code 5207.

The Board notes that a March 2006 rating decision granted an 
increased disability rating from 10 percent to 30 percent for 
the Veteran's service-connected right arm fragment wound 
(previously rated as gunshot wound).  

Since December 7, 2005, a 40 percent evaluation under the 
provisions of 38 C.F.R. § 4.56 and Diagnostic Code 5305 is 
not warranted. There is no objective evidence of ragged, 
depressed, or adherent scars. Examination has not revealed 
any loss of deep fascia or significant muscle loss. No soft 
or flabby muscles have been identified at the site of the 
fragment wound, nor do any affected muscles swell and harden 
abnormally in contraction.  

Although the December 2005 examiner noted pronounced 
decreased grip strength, there was no indication of severe 
impairment of function.  In addition, the examination found 
no adhesions, epithelial sealing over bone, diminished muscle 
excitability, visible or measurable atrophy, adaptive 
contraction, or muscle induration associated with the 
fragment wound.  Although a small metallic density in the 
soft tissues anterior to the distal humerus has been verified 
by X-ray, there is no radiological evidence of "minute 
multiple scattered bodies" that would be indicative of 
intramuscular trauma or explosive effect in the right 
forearm.  Based on this medical evidence, the Board finds 
that the Veteran's residuals of the right arm fragment wound 
do not support a finding of a severe muscle injury under 38 
C.F.R. § 4.56(c), (d)(4) or the diagnostic criteria at Code 
5305.

Elbow codes have also been considered; however, Diagnostic 
Codes 5205, 5206, 5207, and 5208, do not allow for a higher 
rating as the December 2007 VA examiner stated that the 
Veteran's joint function of his elbow was not affected.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208 
(2008).  Thus, an increased rating since December 7, 2005, is 
not available under these codes.

Consideration of 38 C.F.R. §§ 4.40, 4.45 (2008) also does not 
assist.  See  DeLuca, 8 Vet. App. at 206-07.  The provisions 
of 38 C.F.R. §§ 4.40 and 4.45 are not applicable to 
Diagnostic Code 5305 because these codes do not contemplate 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); see also DeLuca, 8 Vet. App. at 202; VAOPGCPREC 9-98 
(August 1998).  Moreover, symptoms such weakness, loss of 
power, fatigue, pain, etc., are specifically contemplated by 
Diagnostic Code 5305.  See 38 C.F.R. § 4.56(c) (2008).

Thus, as the preponderance of the evidence indicates that 
since December 7, 2005, the Veteran's right arm muscle 
disability was no more than moderately severe, the Board 
concludes that the disability picture for service-connected 
fragment wound of the right arm does not more nearly 
approximate the criteria for a 40 percent evaluation under 
Diagnostic Code 5305.

With respect to the issue of entitlement to a separate 
evaluation for a right arm scar, the Board notes that 
evidence has indicated a 4-cm by .5-cm scar above the 
antecubital space.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling. Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater 
to see 38 C.F.R. § 4.68 (amputation rule).  The Board notes 
that the 'amputation rule' provides that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed.  Amputation of the major forearm above 
insertion of the pronator teres warrants a 80 percent rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5124 (2008).   

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part. 38 C.F.R. § 
4.118.

The Board notes that the criteria for rating scars were again 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  The amendments are only 
effective, however, for claims filed on or after October 23, 
2008, although a claimant may request consideration under the 
amended criteria.  In this case, the Veteran has not 
requested such consideration.

The Board finds that a 10 percent evaluation is warranted 
since December 7, 2005 for the right arm scar because it was 
shown on objective examination to be sensitive.  Although the 
examiner did not specifically indicate that the scar was 
painful, the Board, by resolving all doubt in the Veteran's 
favor, will consider the Veteran's right arm scar to be 
painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  As a 10 
percent rating is the maximum rating available under this 
provision, the Board need not discuss entitlement to a higher 
evaluation under it.  

The Board has also considered whether a higher separate 
rating is available for the Veteran's right arm scar.  
However, a higher rating is not available under Diagnostic 
Codes 7801, as the Veteran's scar is not shown to be deep.  
Diagnostic codes 7802 and 7803 (for unstable superficial 
scars) would serve no greater benefit to the Veteran as the 
maximum rating allowed under these diagnostic codes is also 
10 percent rating. 38 C.F.R. § 4.118, Codes 7802, 7803.  
Diagnostic Code 7805, which provides for rating scars based 
on limitation of function of the affected part, would involve 
overlapping with the symptomatology considered for the 
Veteran's muscle disability under Code 5305.  Accordingly, a 
higher separate rating cannot be assigned on that basis.  See 
38 C.F.R. § 4.14 (avoidance of pyramiding of ratings). 

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected right 
arm muscle disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The disability does not result 
in symptoms not contemplated by the criteria in the rating 
schedule.  Accordingly, the Board determines that referral 
for extraschedular consideration is not necessary in this 
case.


ORDER

Entitlement to an evaluation of 20 percent, but no higher, 
prior to December 7, 2005 for service-connected fragment 
wound of the right arm is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent since 
December 7, 2005, for service-connected fragment wound of the 
right arm is denied.

Entitlement to a separate disability evaluation of 10 percent 
from December 7, 2005,  for scar of the right arm is granted.


REMAND

As noted above, the case is on remand pursuant to a JRM which 
noted that the parties agree that the Board erred by failing 
to address whether the Veteran was entitlement to a separate 
disability rating for neurological manifestations of the 
right upper extremity.  

At the January 2004 examination, the Veteran complained of 
right upper arm pain and intermittent right hand numbness 
when his arm is in certain positions.  The Veteran felt that 
the strength in his right arm had remained normal.  The 
examiner diagnosed no detected muscle weakness to muscle 
group V but noted evidence of ulnar nerve radiculopathy on 
the right side with numbness of the little and ring finger to 
sensory examination.  Neurological examination showed no 
abnormality of the deep tendon reflexes on right side upper 
extremity.  The VA examiner diagnosed evidence of ulnar nerve 
radiculopathy on the right side with numbness of the little 
and ring finger to sensory examination believed to be related 
to shrapnel injury.

At the December 2005 VA examination, the Veteran complained 
of pain in his entire right arm with use and decreased grip 
as well as decreased sensation in the right hand and fingers.  
Precipitating factors include anything that requires gripping 
or use of the right arm such as holding the steering wheel of 
the truck that he drives, alleviated by time and rest.  The 
Veteran also reported increased fatigability, weakness, and 
decreased coordination and was unable to do fine motor 
activities such as buttoning.  Physical examination of the 
right arm revealed decreased touch and hypersensitive to 
sharp on the dorsal hand, decreased vibratory sense to the 
PIPs on the thumb, index, middle and ring fingers, and no 
vibratory sense to MCP on the fifth finger.  There was a 
pronounced decreased grip of the right hand.    
  
The Veteran had nerve conduction and electromagnetic testing 
done in September 2006.  History of present illness indicated 
numbness bilateral hands for many years with intermittent 
numbness and pain with history of dropping objects 
interfering with work.  Physical examination showed sensation 
intact symmetrically, proximal UES [upper extremity 
somatosensory], reduced bilateral index and long fingers to 
touch, tinel's and phalen's negative bilaterally.  Motor 
nerve conduction studies showed median nerve motor distal 
latency prolonged bilaterally with conduction velocity within 
normal limits.  Sensory nerve conduction studies showed right 
radial and sural nerve sensory distal latency within normal 
limits.  Impression showed electrodiagnostic testing 
compatible with bilateral carpal tunnel syndrome.   

The Board is unable to determine at this time whether any of 
the Veteran's right upper extremity neurological symptoms are 
related to his service-connected right arm fragment wound.  
Thus, in order to afford the Veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the Veteran is warranted to indicate whether 
or not the Veteran current right extremity neurological 
manifestations are related to service-connected right arm 
fragment wound.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Contact the Veteran and ask where he 
has received treatment for his right arm 
since November 2006.  Contact any 
identified treatment provider, with any 
required release, and request copies of 
all treatment records relating to the 
veteran's right arm from November 2006 to 
the present. 

2.  The Veteran should be afforded the 
appropriate VA neurological examination.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should render an opinion as 
to whether the right upper extremity 
neurological manifestations are at least 
as likely as not related to his service-
connected right arm fragment wound; and 
if so, to identify the nerve involved and 
degree of impairment to include all 
symptoms and manifestations as well as a 
characterization of the symptoms as to 
whether they represent complete paralysis 
or incomplete paralysis.  If incomplete 
paralysis is represented by the 
manifestations this should be 
characterized as mild, moderate or 
severe.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


